Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

T & T Home Health Agency, Inc.,
(PTAN: 67-9300; NPI 1659404648),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1403
Decision No. CR3233

Date: May 16, 2014

DECISION

Petitioner, T & T Home Health Agency, Inc., appeals a reconsideration decision issued
on July 11, 2013. I sustain the determination of the Centers for Medicare & Medicaid
Services (CMS) to revoke Petitioner’s Medicare enrollment and billing privileges after a
site visit determined that Petitioner was no longer operational.

I. Background and Procedural History

Prior to its revocation, Petitioner provided reimbursable home health services to
beneficiaries in the Medicare program and had an office location at 3530 Forest Lane
#265, Dallas, Texas (3530 Forest Lane). On October 29, 2012, Palmetto GBA
(Palmetto), a Medicare contractor, notified Petitioner that it was revoking its Provider
Transaction Access Number explaining that “[o]n June 12, 2012, a site inspection was
conducted at 3530 Forest Lane . . . and it was determined that [Petitioner] was no longer
operating at this location.” Palmetto also imposed a two-year re-enrollment bar on
Petitioner. CMS Ex. 1.
By undated letter, Petitioner’s Administrator/Owner, Ms. Florence Urevbu, asked CMS’s
Center for Program Integrity, Provider Enrollment Operations Group, to reconsider
Palmetto’s determination. She stated that she had surrendered Petitioner’s state license to
provide home health services and that:

It is impossible for me to have a site visit after the license was surrendered on June
8"" 2012 in person. I surrendered T&T State license voluntary in person to the
state office. There is no reason for the same entity to come back for a site visit
after accepting the license once the office has been closed, then come back on
6/11/12 for another site visit. The agency can not operate without a state license. I
will appreciate if all records in Palmetto is corrected to reflect voluntarily
surrender of license and voluntarily termination of all billing rights and not
revocation.

CMS Ex. 3. On July 11, 2013, CMS upheld the revocation based on Petitioner’s failure
to comply with 42 C.F.R. § 424.535(a)(5), which requires a home health agency to be
operational. CMS Ex. 4. CMS found that:

[Petitioner] was revoked for a failed site visit that was conducted during the
processing of their revalidation application. Their practice location was reported
as [3530 Forest Lane]. The site visit was completed on 6/12/2012 and came back
that the agency was no longer at this location. The provider sent a “notice of
voluntary termination” that was received 5/28/2013, stating that they had
voluntarily terminated effective 6/12/2012. There was no prior notification of the
voluntary termination from the provider via the CMS Form 855. No action was
taken with this notice because of the revocation being an earlier date of 6/12/2012.

CMS Ex. 4.

On September 9, 2013, Petitioner filed a hearing request with the Civil Remedies
Division of the Departmental Appeals Board to appeal the reconsideration decision.
Petitioner’s owner states that Petitioner’s license had been “voluntary[ily] surrendered”
due to financial difficulties. CMS Ex. 5. I was assigned to hear and decide the case on
October 21, 2013.

By my “Acknowledgment and Pre-Hearing Order” (Order) dated October 21, 2013, I set
a deadline for the parties to file complete pre-hearing exchanges including any motions
for summary judgment. CMS filed a motion for summary judgment and brief (CMS Br.),
accompanied by seven exhibits (CMS Exs. 1-7). Petitioner filed a response (P. Br.),
accompanied by six exhibits (P. Exs. 1-6). In the absence of objection, I admit CMS Exs.
1-7 and P. Exs. 1-6 into evidence.
My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party affirmatively requested an opportunity to cross-examine a witness. Pre-Hearing
Order {J 8, 9; see Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB
No. 1823, at 8 (2002) (holding that the use of written direct testimony for witnesses is
permissible as long as the opposing party has the opportunity to cross-examine those
witnesses). Neither party offered written direct testimony or requested an opportunity to
cross-examine a witness. I find, therefore, that an in-person hearing in this case is
unnecessary and consider this case on the full merits of the written record. See Order 4
10.

II. Discussion
A. Issue Presented

Whether there was a basis for CMS to revoke Petitioner’s billing privileges because it
was not operational pursuant to 42 C.F.R. § 424.535(a)(5).

B. Findings of Fact and Conclusions of Law

I. Palmetto had a basis to revoke Petitioner’s enrollment because it was
not operational at 3530 Forest Lane on June 12, 2012, the date of the
attempted Medicare site inspection.

A provider in the Medicare program “must be operational to furnish Medicare covered
items or services.” 42 C.F.R. § 424.510(d)(6). A provider is “operational” when it has a
“qualified physical practice location, is open to the public for the purpose of providing
health care related services, is prepared to submit valid Medicare claims, and is properly
staffed, equipped and stocked . . . to furnish these items or services.” 42 C.F.R.

§ 424.502. CMS may perform on-site inspections to verify the accuracy of a provider’s
enrollment information and to determine the provider’s compliance with Medicare
enrollment requirements. 42 C.F.R. §§ 424.510(d)(8), 424.517(a).

CMS may revoke a provider or supplier’s Medicare billing privileges for a variety of
reasons including:

(5) On-site review. CMS determines, upon on-site review, that the provider or
supplier is no longer operational to furnish Medicare covered items or services, or
is not meeting Medicare enrollment requirements under statute or regulation to
supervise treatment of, or to provide Medicare items or services for, Medicare
patients. Upon on-site review, CMS determines that —

(i) A Medicare Part A provider is no longer operational to furnish Medicare
covered items or services, or the provider fails to satisfy any of the
Medicare enrollment requirements.

42 CFR. § 424.535(a)(5)(i).

Petitioner’s owner does not dispute that Petitioner was not operational at 3530 Forest
Lane on the date of the Medicare site inspection on June 12, 2012, although she does
assert that Petitioner was open at a new location since April 12, 2012 and proffered
documentation of a state survey of that location. P. Br. at 1-2; P Ex. 2. Petitioner’s
owner does not assert that Petitioner is now operational at any location because its
business has since closed. I find that Petitioner was clearly not operational at 3530 Forest
Lane on June 12, 2012 and that this was a valid basis for its revocation.

2. Petitioner did not properly terminate its Medicare enrollment or notify
Palmetto about an address change prior to June 12, 2012.

Petitioner is not asking for re-instatement of its enrollment or billing privileges. Instead,
Petitioner argues that Palmetto did not have the authority to revoke its enrollment and
billing privileges because Petitioner already had terminated its relationship with Medicare
voluntarily prior to the site inspection. Petitioner’s owner argues she terminated her
Medicare enrollment by surrendering Petitioner’s operational license to the state licensing
authority and sending CMS notice of the termination and its location change.

Petitioner’s owner originally signed a CMS Form 855A certification statement in which
she agreed to adhere to all Medicare enrollment requirements and acknowledged that
Petitioner’s Medicare enrollment and billing privileges might be revoked if it failed to
meet these requirements. CMS Ex. 6, at 50. The CMS Form 855A enrollment applicable
to Petitioner indicates that to make a change in enrollment, Petitioner had two options: to
submit information using either the internet based provider enrollment, chain and
ownership system (PECOS) or a paper application, the CMS Form 855A. CMS Ex. 6, at
2. Voluntary termination is listed as one of the actions for which Petitioner needed to file
an enrollment application. CMS Ex. 6, at 5, 7.

Petitioner’s owner argues that Petitioner moved from its 3530 Forest Lane location in
February 2012 to 3450 Forest Lane, #201, Dallas, Texas (3450 Forest Lane). Petitioner’s
owner asserts that a state agency surveyed its 3450 Forest Lane location on April 12,
2012 (P. Ex. 2) and that she surrendered Petitioner’s license to the state agency on June 8,
2012 (P. Ex. 3). Petitioner attaches as part of P. Ex. 3 a section of a CMS Form 855A
enrollment application that she asserts she signed on June 11, 2012 to show that
Petitioner “voluntarily” terminated its Medicare enrollment as of June 11, 2012, the day
prior to the site visit from a Medicare inspector. See P. Ex. 3, at 3-6. Petitioner also
argues that Palmetto sent letters to Petitioner at 3450 Forest Lane (and to its P.O. Box
802984), prior to its notice of revocation (although not prior to the site inspection), which
would infer CMS had notice of its move.

CMS asserts that the most current enrollment application Palmetto had on file for
Petitioner, as of June 12, 2012, showed Petitioner’s location to be 3530 Forest Lane, the
location the site inspector visited on June 12, 2012. CMS Exs. 2, at 1; 4, at 2; 6, at 7, 21.
CMS asserts that it did not receive notification that Petitioner wanted to voluntarily
terminate its Medicare enrollment until May 28, 2013, when Petitioner sent Palmetto an
undated letter notifying Palmetto of its desire to voluntarily terminate its PTAN and NPI.
CMS Exs. 4, at 2; 7. CMS argues that if Petitioner wanted to voluntarily terminate its
enrollment and billing privileges, it should have filed the appropriate CMS Form 855, but
it never did so. CMS asserts that, with Petitioner’s hearing request, Petitioner submitted
pages from a CMS Form 855 purporting to show it voluntarily terminated its enrollment
as of a date prior to the June 12, 2012 site survey, but Palmetto has no record of receiving
that form.

Petitioner’s evidence shows that Palmetto did send letters to Petitioner at addresses other
than 3530 Forest Lane, specifically on June 19, 2012 (3450 Forest Lane), July 5, 2012
(3450 Forest Lane), August 3, 2012 (P.O. Box 802984), and August 23, 2012 (P.O. Box
802984). The letters, however, are dated after the site inspection and reference mail
Palmetto sent to Petitioner, which was returned as undeliverable. The letters ask
Petitioner to update its contact information on the appropriate enrollment application
form. P. Exs. 4; 5, at 3-5; 6.

I do not find that Petitioner has shown by a preponderance of the evidence that it
submitted the appropriate enrollment application form to voluntarily terminate its
Medicare enrollment, or change its address, prior to the Medicare inspection. Petitioner’s
initial revocation, request for reconsideration, and reconsideration decision do not
document any enrollment application that Petitioner’s owner may have sent to effectuate
a voluntary termination before the Medicare site inspection. Further, Petitioner’s owner
filed no transmittal letter, proof of mailing, witness affidavit, or any other evidence
showing she actually submitted the application to Palmetto that she now asserts she
submitted on June 11, 2012. The letters Palmetto sent to Petitioner’s new address in
June, July, and August of 2012 all requested Petitioner to update its contact information
on the CMS Form 855, which support my conclusion that Petitioner’s owner did not
properly send an application form indicating a termination, or an address change for that
matter, before Petitioner’s Medicare site inspection.

Whether or not Petitioner’s owner apprised the state licensing authority of a voluntary
termination of Petitioner’s state license does not equate to voluntary termination of
Petitioner’s Medicare enrollment and billing privileges because the requirements for state
licensure and Medicare enrollment are different. The relinquishment of a state license
alone does not ensure automatic notification to CMS or foreclose the possibility of a

Medicare revocation. As CMS notes, and I agree, enforcement of the Medicare
enrollment requirements could otherwise be frustrated by the preemptive relinquishment
of a state license in an effort to avoid a Medicare re-enrollment bar that results from a
revocation. CMS Br. at 6.

III. Conclusion

Petitioner was not operational at the location Palmetto had on file for it, and CMS was
authorized to revoke its enrollment and billing privileges pursuant to 42 C.F.R.

§ 424.535(a)(5)(i). Petitioner is accordingly subject to a two-year re-enrollment bar,
beginning June 12, 2012, the date CMS determined it was non-operational.

/s/
Joseph Grow
Administrative Law Judge

